Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on October 22, 2021.
3.	In view of the amendment filed on 09/28/2021, claims 1, 10 and 19 have been amended, claims 2 and 11 have been cancelled.
4.	After a thorough search and examination of the present application and in light of prior art made of record and applicant’s amendments and remarks filed on 09/28/2021, and the examiner amendment stated below, claims 1, 2-10 and 12-20 (renumbered as claims 1-18) are allowed.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 					Examiner Amendment
6.	Authorization for this examiner’s amendment, listed below, was given in a telephone interview with Eunhee Park (Reg. No. 42,976) on November 16, 2021.
	In the claims:
	Please amend claim 1, 10 and 19 as follows:
1. 	(Currently Amended) A method implemented by at least one hardware processor comprising:
receiving time series data associated with a network, the time series data comprising data about the network at a plurality of time slices, the network comprising a plurality of nodes at each time slice, each node at each time slice comprising an attribute associated with at least each node may alternatively include a single attribute that is associated with more than one media corpus, wherein said at least one media corpus associated with the node's attribute changes over time, wherein said at least one media corpus can be deleted from the node's attribute and another one of media corpus can be added to the node's attribute; 
analyzing the time series data to identify at least one most important node in the network for each time slice, the at least one most important node identified as having a largest number of edges connecting to other nodes at least at one time slice; 
determining a sub-network of the network at each time slice based on the identified at least one most important node at each time slice, the sub-network comprising at least some of the nodes of the network and the identified at least one most important node; 
analyzing the at least one media corpus associated with the attribute of each node in the sub- network at each time slice to determine at least one key word cluster for that time slice, each key word cluster comprising a plurality of key words; 
comparing the at least one key word cluster of a first time slice of the plurality of time slices to the at least one key word cluster of a second time slice of the plurality of time slices; 
wherein a strength of the comparison can be determined and used to track the evolution of the keywords and word clusters between time slices through examination of word clusters in subsequent time slices;
determining based on the comparison, a similarity between the first time slice and the second time slice; and 
wherein the at least one key word cluster for a time slice of the plurality of time slices is linked to at least one of the nodes included in the sub-network at that time slice, the linking based on the inclusion of the plurality of key words in the at least one key word cluster for the time slice in the media corpus associated with the attribute of the at least one of the nodes wherein how the key words change over time may be classified by a type of evolution of the key words for each word cluster based on a similarity score, wherein evolution types include merge, same, disappear, split, reappear, similar, and new, wherein the at least one key word cluster can be de-linked from the at least one of the nodes and linked to another one of the nodes in another time slice.
10. 	(Currently Amended) A computer readable storage medium comprising instructions that, when executed by at least one processor comprising hardware, configure the at least one processor to: 
receive time series data associated with a network, the time series data comprising data about the network at a plurality of time slices, the network comprising a plurality of nodes at each time slice, each node at each time slice comprising an attribute associated with at least one media corpus, wherein the nodes in the network and edges connecting the nodes in the network change over time, each node may alternatively include a single attribute that is associated with more than one media corpus, wherein said at least one media corpus associated with the node's attribute changes over time, wherein said at least one media corpus can be deleted from the node's attribute and another one of media corpus can be added to the node's attribute;
analyze the time series data to identify at least one most important node in the network for each time slice, the at least one most important node identified as having a largest number of edges connecting to other nodes at least at one time slice; 
determine a sub-network of the network at each time slice based on the identified at least one most important node at each time slice, the sub-network comprising at least some of the nodes of the network and the identified at least one most important node; 

compare the at least one key word cluster of a first time slice of the plurality of time slices to the at least one key word cluster of a second time slice of the plurality of time slices;
wherein a strength of the comparison can be determined and used to track the evolution of the keywords and word clusters between time slices through examination of word clusters in subsequent time slices;
 determine based on the comparison, a similarity between the first time slice and the second time slice; and 
wherein the at least one key word cluster for a time slice of the plurality of time slices to at least one of the nodes included in the sub-network at that time slice, the linking based on the inclusion of the plurality of key words in the at least one key word cluster for the time slice in the 435973.am4media corpus associated with the attribute of the at least one of the nodes included in the sub- network at the time slice, wherein a link between the at least one key word cluster to the at least one of the nodes changes over time, wherein how the key words change over time may be classified by a type of evolution of the key words for each word cluster based on a similarity score, wherein evolution types include merge, same, disappear, split, reappear, similar, and new, wherein the at least one key word cluster can be de-linked from the at least one of the nodes and linked to another one of the nodes in another time slice.
19. 	(Currently Amended) A system comprising at least one processor comprising hardware, the at least one processor configured to: 
receive time series data associated with a network, the time series data comprising data about the network at a plurality of time slices, the network comprising a plurality of nodes at each time slice, each node at each time slice comprising an attribute associated with at least one media corpus, wherein the nodes in the network and edges connecting the nodes in the each node may alternatively include a single attribute that is associated with more than one media corpus, wherein said at least one media corpus associated with the node's attribute changes over time, wherein said at least one media corpus can be deleted from the node's attribute and another one of media corpus can be added to the node's attribute; 
analyze the time series data to identify at least one most important node in the network for each time slice, the at least one most important node identified as having a largest number of edges connecting to other nodes at least at one time slice; 
determine a sub-network of the network at each time slice based on the identified at least one most important node at each time slice, the sub-network comprising at least some of the nodes of the network and the identified at least one most important node; 
analyze the at least one media corpus associated with the attribute of each node in the sub- network at each time slice to determine at least one key word cluster for that time slice, each key word cluster comprising a plurality of key words; 
635973.am4compare the at least one key word cluster of a first time slice of the plurality of time slices to the at least one key word cluster of a second time slice of the plurality of time slices; 
wherein a strength of the comparison can be determined and used to track the evolution of the keywords and word clusters between time slices through examination of word clusters in subsequent time slices;
determine based on the comparison, a similarity between the first time slice and the second time slice; and 
wherein the at least one key word cluster for a time slice of the plurality of time slices is linked to at least one of the nodes included in the sub-network at that time slice, the linking based on the inclusion of the plurality of key words in the at least one key word cluster for the time slice in the media corpus associated with the attribute of the at least one of the nodes included in the sub- network at the time slice, wherein a link between the at least one key word wherein how the key words change over time may be classified by a type of evolution of the key words for each word cluster based on a similarity score, wherein evolution types include merge, same, disappear, split, reappear, similar, and new, wherein the at least one key word cluster can be de-linked from the at least one of the nodes and linked to another one of the nodes in another time slice.
				Reason for Allowance
7.	The following is an examiner statement of reasons for allowance:
	In the examiner final office action dated on July 28, 2021, claims 1, 3-10 and 12-20 were  rejected under 35 U.S.C. 103 based primarily on US 2013/0232263 A1 to Kelly John et al, and an NPL: Entity-Centric Topic Extraction and Exploration: A Network-Based Approach to Andreas Spitz and Michael Gertz; Heidelberg University; Germany; 03/15/2018.
	The claimed invention is directed towards a method implemented by at least one hardware processor comprising: receiving time series data associated with a network, the time series data comprising data about the network at a plurality of time slices, the network comprising a plurality of nodes at each time slice, each node at each time slice comprising an attribute associated with at least one media corpus, wherein the nodes in the network and edges connecting the nodes in the network change over time, each node may alternatively include a single attribute that is associated with more than one media corpus, wherein said at least one media corpus associated with the node's attribute changes over time, wherein said at least one media corpus can be deleted from the node's attribute and another one of media corpus can be added to the node's attribute; analyzing the time series data to identify at least one most important node in the network for each time slice, the at least one most important node identified as having a largest number of edges connecting to other nodes at least at one time slice; determining a sub-network of the network at each time slice based on the identified at least one most important node at each time slice, the sub-network comprising at least some of the nodes of the network and the identified at least one most important node; analyzing the at least one media corpus associated with the attribute of each node in the sub- network at each time slice to determine at least one key word cluster for that time slice, each key word cluster comprising a plurality of key words; comparing the at least one key word cluster of a first time slice of the plurality of time slices to the at least one key word cluster of a second time slice of the plurality of time slices; wherein a strength of the comparison can be determined and used to track the evolution of the keywords and word clusters between time slices through examination of word clusters in subsequent time slices; determining based on the comparison, a similarity between the first time slice and the second time slice; and wherein the at least one key word cluster for a time slice of the plurality of time slices is linked to at least one of the nodes included in the sub-network at that time slice, the linking based on the inclusion of the plurality of key words in the at least one key word cluster for the time slice in the media corpus associated with the attribute of the at least one of the nodes included in the sub- network at the time slice, wherein a link between the at least one key word cluster to the at least one 235973.am4of the nodes changes over time, wherein how the key words change over time may be classified by a type of evolution of the key words for each word cluster based on a similarity score, wherein evolution types include merge, same, disappear, split, reappear, similar, and new, wherein the at least one key word cluster can be de-linked from the at least one of the nodes and linked to another one of the nodes in another time slice.
	The prior art of record US 2013/0232263 A1 to Kelly John et al, and an NPL: Entity-Centric Topic Extraction and Exploration: A Network-Based Approach to Andreas Spitz and Michael Gertz, do not teach, suggest or disclose wherein a strength of the comparison can be determined and used to track the evolution of the keywords and word clusters between time slices through examination of word clusters in subsequent time slices; determining based on the comparison, a similarity between the first time slice and the second time slice; and wherein the at least one key word cluster for a time slice of the plurality of time slices is linked to at least one of the nodes included in the sub-network at that time slice, the linking based on the inclusion of the plurality of key words in the at least one key word cluster for the time slice in the media corpus associated with the attribute of the at least one of the nodes included in the sub- network at the time slice, wherein a link between the at least one key word cluster to the at least one 235973.am4of the nodes changes over time, wherein how the key words change over time may be classified by a type of evolution of the key words for each word cluster based on a similarity score, wherein evolution types include merge, same, disappear, split, reappear, similar, and new, wherein the at least one key word cluster can be de-linked from the at least one of the nodes and linked to another one of the nodes in another time slice in combination with other claimed features.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted.  The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 1, 410 and 19.               
The dependent claims 3-9 depending on independent claim 1, dependent claims 12-18 depending on independent claim 10 and dependent claim 20 depending on independent claim 19 are also distinct from the prior art for the same reasons.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
					Contact Information

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167